Per Curiam,
This action was to recover damages for a malicious prosecution. The only assignment of error is to the charge. It is conceded that the instruction given as to the law applicable to the action was correct. The ground of complaint is that there was a failure to instruct the jury that proof that a prosecution was instituted for the purpose of collecting a debt imposed on the defendant- the burden of showing probable cause. The proofs upon this subject were meager and inferential, and were met by countervailing proofs of at least equal force, and the question did not become one of such importance in .the case that the failure to refer to it in the charge was error. If specific instructions were desired, they should have been asked for.
The judgment is affirmed.